DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the rejection of claims 1-8, 10, 12-13, and 16-21 under 35 USC 101 have been fully considered but they are not persuasive.
Re Prong 1 of Step 2A, Examiner agrees that “receiving sensor data from a mobile device, the sensor data is associated with the location of the mobile device, wherein the sensor data is collected in response to detection of an event” and “causing at least a subset of the output data to be rendered for display on a mobile device” are not mental processes. In Ex parte Fanaru, the PTAB is correct in determining the limitation “collecting usage information” is not an abstract idea because it is not a mathematical concept, an identified method or organizing human activity, or a mental process but failed to examine the limitation under Prong 2 of Step 2A. These limitations are addressed with respect to Prong 2 in the rejection below. In Ex parte Hocquette the Examiner asserted that the claims at issue were similar to the claims in Maucorps and thus directed to an abstract idea, however the PTAB determined claims at issue differ in that they not recite a mathematical algorithm. None of the limitations of the instant claims were interpreted to be a mathematical concept. In both instances the PTAB applied the 2019 Guidance to rejections made prior to the publication of the 2019 Guidance. Examiner also notes that the limitation “wherein the sensor data is collected in response to detection of an event” does not structurally modify the claim as it is directed to when the mobile device collects sensor data, which is outside the scope of the claims as they are directed to a system and method separate from said mobile device.
beyond the judicial exception(s)” have been properly identified and addressed in the rejection below. In the remarks Applicant has identified elements recited in the claim that were not beyond the judicial exceptions.
Applicant’s arguments with respect to the rejection of claims 1-8, 10, and 12-21 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-8, 10, and 12-21 under 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 – the claim is directed toward a machine which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of generating a venue list using the sensor data, featurizing venue data associated with the one or more candidate venues to generate a feature set, generating metrics for the one or more candidate venues by applying the feature set to a probabilistic model, calibrating the venue list based in part on the metrics, providing output data generated by the probabilistic model to an objective function, and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data. The generating, calibrating, providing, and using steps, as drafted, are simple processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for 
Under Step 2A – Prong 2, the claim recites additional elements of a processor, receiving sensor data from a mobile device, and causing data to be rendered for display on the mobile device. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computing environment. The processor is recited at a high level of generality and merely automates the method steps. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating a venue list step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The causing data to be rendered on a display step is also recited at a high level of generality (i.e. as a general means of displaying the output data from the generating metrics step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B – as discussed with respect to Step 2A – Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background implies that the sensors are all conventional sensors mounted on a mobile device, and the specification does not provide any indication that the processor is anything other Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
Claim 2 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data comprises.
Claim 3 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data is indicative of.
	Claim 4 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines the featuring step as comprising of the steps of identifying one or more features in the venue data and using the one or more features to generate the feature set, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
	Claim 5 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what features are being identified/evaluated.
Claim 7 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines that the probabilistic model determines a 
Claim 8 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines that the generating step comprises at least one of identifying venue information within the sensor data, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process, and providing a set of geographical coordinates representative of the location to a venue determination utility, which encompasses a first person orally communicating coordinates to a second person and is thus certain methods of organizing human activity.
Claim 10 is also rejected for not further providing additional elements that calibrating step comprises selecting a top ‘N’ venues, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
Claim 12 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines when the sensor data is received.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 – the claim is directed toward a process which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of generating a venue list using the sensor data, featurizing venue data associated with the one or more candidate venues to generate a feature set, generating metrics for the one or more candidate venues by applying the feature set to a probabilistic model, calibrating the venue list based in part on the metrics, providing output data generated by the probabilistic model to an objective function, and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data. The generating, calibrating, providing, and using steps, as drafted, are simple processes that, 
Under Step 2A – Prong 2, the claim recites additional elements of a receiving sensor data from a mobile device and presenting the calibrated venue list via a user interface. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The presenting results via a user interface and causing data to be rendered on a display step are also recited at a high level of generality (i.e., as a general means of displaying the calibrated venue list from the calibration step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B – as discussed with respect to Step 2A – Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background implies that the sensors are all conventional sensors mounted on a mobile device, and the specification does not provide any indication that the processor is anything other than a conventional computer processor. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
	Claim 16 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data is indicative of.
	Claim 17 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely provides a step for scoring the effectiveness of a probabilistic model, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
Claim 18 is also rejected for not providing additional elements that provide significantly more than the judicial exception as it merely defines what the confidence metrics indicate.
Claim 19 is also rejected for not providing additional elements that provide significantly more than the judicial exception as it merely further defines the generating step as comprising determining a first set of venues in a first proximity to the location of the mobile device and further defines the calibrating steps as determining a second set of venues in a second proximity to the location of the mobile device, which encompasses a person looking at data collected and forming a simple judgement and is thus a mental process.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 – the claim is directed toward an article of manufacture which is a statutory category.
Under Step 2A – Prong 1, the claim recites the limitations of generating a venue list using the sensor data, featurizing venue data associated with the one or more candidate venues to generate a feature set, generating metrics for the one or more candidate venues by applying the feature set to a probabilistic model, calibrating the venue list based in part on the metrics, providing output data generated by the probabilistic model to an objective function, and using the objective function to compare the output data to training data comprising previously received input data and corresponding result data. The generating, calibrating, providing, and using steps, as drafted, are simple processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of by a processor. That is, other than reciting by a processor, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the by a processor language, the claim compasses a person looking at data collected and forming a simple judgement. The mere nominal recitation of a processor does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.
Under Step 2A – Prong 2, the claim recites additional elements of a processor and receiving sensor data from a mobile device. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computing environment. The processor is recited at a high level of generality and merely automates the method steps. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The causing data to be rendered on a display step is also recited at a high level of generality (i.e. as a general 
Under Step 2B – as discussed with respect to Step 2A – Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background implies that the sensors are all conventional sensors mounted on a mobile device, and the specification does not provide any indication that the processor is anything other than a conventional computer processor. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
	Claim 21 is also rejected for not further providing additional elements that provide significantly more than the judicial exception as it merely defines what the sensor data is indicative of.

Allowable Subject Matter
Claims 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0325746 A1 is also directed toward ranking venues in a list.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666